Exhibit 10.1

CRANE CO. 2009 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

As Amended February 27, 2012

1. PURPOSE.

The purpose of this Crane Co. 2009 Non-Employee Director Compensation Plan (the
“Plan”) is to attract and retain well-qualified persons for service as directors
of Crane Co. (the “Company”), by providing non-employee directors of the Company
with compensation in connection with their service to the Company through the
payment of annual retainer, meeting and other cash fees, and by providing for
the grant of equity and equity-like interests in the Company, thereby increasing
their proprietary interest in the Company and their personal interest in the
Company’s continued success. This Plan supersedes the Crane Co. 2007
Non-Employee Director Compensation Plan and The Crane Co. 2000 Non-Employee
Director Stock Compensation Plan (collectively, the “Prior Plans”) and no new
awards shall be made under the Prior Plans following the Effective Date of this
Plan; provided, that the Prior Plans shall remain applicable to awards granted
under those plans prior to the Effective Date of this Plan.

The Plan was approved by the Board of Directors of the Company (the “Board”) on
January 26, 2009 and shall become effective upon approval by the stockholders of
the Company (the “Effective Date”). The Plan shall remain in effect until
terminated by action of the Board.

2. DEFINITIONS.

(a) “Affiliate” means a subsidiary, division or affiliate of the Company, as
determined in accordance with Code Sections 414(b), (c) or (m).

(b) “Audit Committee” means the Audit Committee of the Board.

(c) “Board” has the meaning set forth in Section 1.

(d) “Change in Control” shall mean the occurrence of one of the following: (i) a
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becoming the “beneficial
owner” (as that term is defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the outstanding shares of the Company’s Common Stock calculated as
provided in paragraph (d) of said Rule 13d-3; (ii) the consummation of a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; (iii) the consummation of any
sale, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company; or (iv) a
majority of the members of the Board being replaced during any twelve (12) month
period commencing on the Effective Date, by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment. In all respects, the definition of “Change in Control”
shall be interpreted, and limited to the extent necessary, to comply with Code
Section 409A and the applicable regulations and any successor statute,
regulation and guidance thereto.



--------------------------------------------------------------------------------

(e) “Code” means the United States Internal Revenue Code of 1986, as amended.

(f) “Committee Chair” means the individual who chairs a committee or a
sub-committee of the Board to which the Board has delegated authority with
respect to certain functions, including the Audit Committee, the Compensation
Committee, the Nominating and Governance Committee and any other committee or
sub-committee established by the Board.

(g) “Common Stock” means a share of the Company’s common stock, par value $1.00
per share.

(h) “Company” means Crane Co., a Delaware corporation, and any successor to all
or substantially all of its assets or business.

(i) “Compensation Committee” means the Management Organization and Compensation
Committee of the Board.

(j) “Deferred Stock Unit” or “DSU” means a notional bookkeeping entry
representing the equivalent of a share of Common Stock, which is deferred in
accordance with the terms and conditions of this Plan, and represents the
Company’s obligation to issue one share of Common Stock in accordance with the
terms and conditions of this Plan.

(k) “Disability” means a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. A determination of
Disability shall be made in good faith by a majority vote of the Compensation
Committee, based solely on the opinion of one or more physicians chosen by the
Compensation Committee.

(l) “Effective Date” of the Plan is the date the stockholders of the Company
approve the Plan.

(m) “Executive Committee” means the Executive Committee of the Board.

(n) “Exercise Price” means the amount established by the Board in the Award
Agreement in accordance with Section 5(b) which is required to purchase each
share of Common Stock upon exercise of the Option.

(o) “Fair Market Value” means, as of any applicable date, the closing sales
price of the Common Stock on the New York Stock Exchange-Composite Transactions
Tape on such date, or, if no sale of Common Stock has been recorded on such
date, then on the next preceding date on which a sale was so made. In the event
the Common Stock is not admitted to trade on a securities exchange, the Fair
Market Value as of any given date shall be as determined in good faith by the
Board.

(p) “Nominating and Governance Committee” means the Nominating and Governance
Committee of the Board.

(q) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate of the Company.

 

- 2 -



--------------------------------------------------------------------------------

(r) “Option” means an option to purchase shares of Common Stock.

(s) “Participant” means a Non-Employee Director of the Company who is eligible
to participate in the Plan under Section 4(a) hereof.

(t) “Plan” means this Crane Co. 2009 Non-Employee Director Compensation Plan.

(u) “Prior Plans” has the meaning set forth in Section 1.

(v) “Separate from Service” means a Participant ceasing to be a member of the
Board for any reason, determined in accordance with Code Section 409A and the
applicable regulations and any successor statute, regulation and guidance
thereto.

3. ADMINISTRATION.

Responsibility and authority to administer and interpret the provisions of this
Plan shall be conferred upon the Compensation Committee. The Compensation
Committee shall record its proceedings under this Plan. The Compensation
Committee may employ attorneys, consultants, accountants or other persons, and
the Compensation Committee, the Company and its officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All usual and reasonable expenses of the Compensation Committee shall be paid by
the Company. The Compensation Committee acts under this Plan in accordance with
the authority granted to it under the Company’s Charter for the Management
Organization and Compensation Committee (the “Charter”). Actions taken under the
Plan that are described herein as actions by the Compensation Committee under
the terms of the Plan, but which require Board approval under the Charter, shall
be deemed to include, for purposes of the Plan, such action by the Board. All
actions taken and all interpretations and determinations made by the
Compensation Committee in good faith shall be final and binding upon all
Participants who have received awards, the Company and other interested persons.
No member of the Compensation Committee shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to this Plan or awards made hereunder, and all members of the Compensation
Committee shall be fully indemnified and protected by the Company in respect of
any such action, determination or interpretation.

4. ELIGIBILITY; STOCK SUBJECT TO PLAN.

(a) All Non-Employee Directors of the Company shall be Participants in this
Plan, provided that any director who is age 65 or older on the Effective Date
and who elected, prior to the Effective Date, to continue his participation in
the Crane Co. Retirement Plan for Non-Employee Directors, shall not be eligible
to receive any stock option grants under this Plan.

(b) The total number of shares of Common Stock authorized to be awarded under
the Plan shall not exceed the sum of (i) 600,000 shares plus (ii) any shares
added to the Plan related to an award granted under any Prior Plan that expires,
is forfeited or is terminated as provided by Sections 4(c) and 4(d) below. Of
the total number of shares of Common Stock authorized to be awarded under the
Plan, no more than the sum of (i) 300,000 shares plus (ii) any shares added to
the Plan related to a DSU award granted under any Prior Plan that is forfeited
or terminated as provided by Section 4(d) below (the “DSU Award Reserve”) shall
be awarded as DSUs.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event the entire DSU Award Reserve has
been used, the Committee may award additional DSUs from the remaining available
shares of Common Stock, provided that each share of Common Stock so awarded as
DSUs shall count as 2.5 shares against such remaining available shares of Common
Stock. The number of shares available for grants under the Plan shall be subject
to adjustment in accordance with Section 8 hereof. Such shares shall be made
available, at the discretion of the Board, either from the authorized but
unissued shares of Common Stock or from shares of Common Stock reacquired by the
Company, including shares purchased in the open market.

(c) Subject to the provisions of Section 5(d), any shares subject to an Option
granted under this Plan or any Prior Plan that expires, is forfeited or
terminated for any reason without having been exercised in full, shall be
available for future grants under this Plan.

(d) Any shares subject to a DSU granted under this Plan or any Prior Plan that
is forfeited or terminated for any reason prior to the date that the
restrictions on such award would have otherwise lapsed shall be available for
future grants under this Plan.

(e) Any award settled in cash shall not be counted as shares of Common Stock for
any purpose under the Plan.

(f) To the extent that any shares underlying an award of DSUs granted under this
Plan are returned to the reserve of shares available to be awarded under the
Plan in accordance with this Section 4, then the number of shares of Common
Stock added back to the total Plan reserve available for grants under
Section 4(b) of the Plan for each such underlying share shall be equal to
(i) one share if the original award was granted out of the DSU Award Reserve and
such share shall again be available to be awarded from the DSU Award Reserve,
and (ii) two and one-half shares if the original award was not granted out of
the DSU Award Reserve.

5. STOCK OPTIONS.

(a) Upon review of the Compensation Committee’s recommendations from time to
time with respect to the compensation of Non-Employee Directors, the Board may
grant to any Participant one ore more awards of Options entitling the
Participant to purchase shares of Common Stock from the Company on such terms
and subject to such conditions as may be established by the Board. An award of
Options may be granted in such number, at such Exercise Price, and subject to
such waiting periods, exercise dates and restrictions on exercise (including,
but not limited to, periodic installments), not inconsistent with the terms of
this Plan, as may be determined by the Board at the time of grant.

(b) The Exercise Price of each share of Common Stock upon exercise of any Option
granted under the Plan shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant. Each Option shall have a stated term not
to exceed ten (10) years from the date of grant.

(c) The Exercise Price of the shares purchased upon the exercise of an Option
shall be paid in full at the time of exercise in cash or in whole or in part by
tendering (either actually or by attestation) shares of Common Stock; provided,
however, any shares of Common Stock that are thereby tendered shall not become
available for issuance for purposes of this Plan. The value

 

- 4 -



--------------------------------------------------------------------------------

of each share of Common Stock delivered in payment of all or part of the
Exercise Price upon the exercise of an Option shall be the Fair Market Value of
the Common Stock on the date the Option is exercised. Exercise of Options shall
also be permitted, if approved by the Board, in accordance with a cashless
exercise program under which, if so instructed by an optionee, shares of Common
Stock may be issued directly to the optionee’s broker or dealer upon receipt of
an irrevocable written notice of exercise from the optionee.

(d) The Board, upon such terms and conditions as it shall deem appropriate, may
(but shall not be obligated to) authorize on behalf of the Company the
acceptance of the surrender of the right to exercise an Option or a portion
thereof (but only to the extent and in the amounts that such Option shall then
be exercisable) and the payment by the Company therefor of an amount equal to
the excess of the Fair Market Value on the date of surrender of the shares of
Common Stock covered by such Option or portion thereof over the aggregate
Exercise Price of such shares. Such payment shall be made in shares of Common
Stock (valued at such Fair Market Value) or in cash, or partly in cash and
partly in shares of Common Stock, as the Board shall determine. The shares of
Common Stock covered by any Option or portion thereof, as to which the right to
exercise shall have been so surrendered, shall not again be available for the
purposes of this Plan.

(e) Each Option granted under this Plan shall not be transferable by the
optionee otherwise than by will or the laws of descent and distribution, and
shall be exercisable, during the optionee’s lifetime, only by the optionee.
Notwithstanding the foregoing, Options may be transferable, without payment of
consideration, to immediate family members of the optionee or to trusts or
partnerships for the benefit of such family members.

(f) The Board, in its sole discretion, shall have the right (but shall not in
any case be obligated), exercisable at any time after the date of grant, to
(i) permit the exercise of any Option prior to the time such Option would
otherwise become exercisable under the terms of the award agreement, or
(ii) extend the exercise period of any outstanding Option, provided no Option
may be exercised beyond the tenth anniversary of the date of grant of such
Option.

6. BOARD AND COMMITTEE RETAINERS, MEETING FEES AND COMMITTEE CHAIR FEES.

(a) Board Retainers.

(i) Each Participant shall receive an annual retainer, in an amount fixed from
time to time by the Board (after consideration of the Compensation Committee’s
recommendations), which amount shall initially be equal to Seventy-Five Thousand
Dollars ($75,000). Fifty percent (50%) of each annual retainer shall be payable
in cash, and fifty percent (50%) of each retainer shall be delivered in Deferred
Stock Units to be credited to the Participant’s account established in
Section 7, and subject to the terms and conditions set forth in Section 7.

(ii) The annual retainer payments set forth above shall be payable (or credited,
as applicable) in substantially equal monthly installments over the twelve
(12) month period following the close of the Company’s annual stockholders’
meeting each year; provided, however, to the extent a Participant is first
appointed to the Board as a Non-Employee

 

- 5 -



--------------------------------------------------------------------------------

Director after the Effective Date, but at a time other than the Company’s annual
stockholders’ meeting, then such Participant shall be entitled to a prorated
portion of the annual retainer determined under this Section 6(a), based on the
number of days between the date of appointment and the date of the next
following annual stockholders’ meeting of the Company, and such prorated
retainer will be paid (or credited, as applicable) to such Participant in
substantially equal monthly installments over the period between the date of
appointment and the date of the next following annual stockholders’ meeting of
the Company.

(iii) Notwithstanding the foregoing, in lieu of receiving the cash portion of
the annual retainer as set forth above, each Participant may elect (on forms
furnished by the Compensation Committee) to defer all (but not less than all) of
the cash portion of the annual retainer in the form of Deferred Stock Units to
be credited to the Participant’s account established in Section 7, and subject
to the terms and conditions set forth in Section 7; provided, however, any such
election will only be effective with respect to the annual retainers to which
the Participant may be entitled in calendar years following the calendar year in
which such election is made and timely delivered to the Compensation Committee.
Any change or revocation of an election hereunder shall only be effective for
annual retainers to which the Participant may be entitled in calendar years
following the calendar year in which the election change or revocation is made
and timely delivered to the Compensation Committee; provided, however, any
election change with respect to the timing of payment will be subject to the
provisions set forth in Section 7(c)(ii).

(b) Meeting Fees.

Each Participant shall receive a cash payment, in an amount fixed from time to
time by the Board (after consideration of the Compensation Committee’s
recommendations), for each Board meeting and Board committee meeting that the
Participant attends (in person, or, if approved by the Board, by
teleconference), payable in cash within five (5) business days following the end
of the month in which such meeting occurred.

(c) Committee Chair Fees and Supplemental Committee Retainers.

(i) In addition to the benefits otherwise set forth in this Section 6, each of
the Committee Chairs of the Audit Committee, the Compensation Committee and the
Nominating and Governance Committee (and such other committees as the Board may
establish from time to time) shall be paid an annual fee for serving as a
Committee Chair, in such amounts fixed from time to time by the Board (after
consideration of the Compensation Committee’s recommendations). The annual
Committee Chair fees shall be payable in cash in equal monthly installments over
the twelve (12) month period following the close of the Company’s annual
stockholders’ meeting each year; provided, however, to the extent a Participant
is first appointed as Committee Chair after the Effective Date, but at a time
other than the Company’s annual stockholders’ meeting, then such Participant
shall be entitled to a prorated portion of the annual Committee Chair fee
determined under this Section 6(c)(i), based on the number of days between the
date of appointment and the date of the next following annual stockholders’
meeting of the Company, and such prorated fee will be paid to such Participant
in equal monthly installments over the period between the date of appointment
and the date of the next following annual stockholders’ meeting of the Company.

 

- 6 -



--------------------------------------------------------------------------------

(ii) In addition to the benefits otherwise set forth in this Section 6, each
member of the Executive Committee shall be paid a supplemental retainer fee, in
such amount fixed from time to time by the Board (after consideration of the
Compensation Committee’s recommendations). The supplemental Executive Committee
retainer fees shall be payable in cash at the close of the Company’s annual
stockholders’ meeting each year; provided, however, to the extent a Participant
is first appointed to the Executive Committee after the Effective Date, but at a
time other than the Company’s annual stockholders’ meeting, then such
Participant shall be entitled to a prorated portion of the supplemental
Executive Committee retainer fee determined under this Section 6(c)(ii), based
on the number of days between the date of appointment and the date of the next
following annual stockholders’ meeting of the Company, and such prorated fee
will be paid to such Participant immediately following the date of appointment.

7. DEFERRED STOCK UNITS.

(a) Accounts. The Company shall establish a bookkeeping account for each
Participant. The bookkeeping account for each Participant shall be credited with
DSUs in accordance with this Section 7.

(b) Credits. The bookkeeping account of each Participant who serves as an
eligible Non-Employee Director at the close of each annual stockholders’ meeting
of the Company shall be credited with the number of DSUs with an aggregate Fair
Market Value as of the date of grant equal to 50% of the annual retainer fee
described in Section 6(a)(i), rounded to the nearest number of whole DSUs. In
addition, in accordance with and subject to the terms and conditions set forth
in Section 6(a)(iii), upon proper and timely election by a Participant, the
bookkeeping account of the Participant shall be credited from time to time with
the number of DSUs having an aggregate Fair Market Value that equals the dollar
amount that the Participant elects to defer into DSUs in accordance with
Section 6(a)(iii), rounded to the nearest number of whole DSUs. All such credits
shall be deemed to be made (and DSUs granted) on the date of the Company’s
annual stockholders’ meeting each year.

In addition, upon review of the Compensation Committee’s recommendations with
respect to the compensation of Non-Employee Directors, the Board reserves the
right, in its sole discretion, to grant additional DSUs to any Participant from
time to time to recognize and reward such Participant for the Participant’s
contributions to the Company, and any such additional DSUs shall be credited to
the Participant’s account hereunder upon the date of grant.

Each DSU credit under this Section 7 shall be accounted for separately, and each
such credit shall vest in full on the first anniversary of the date of grant,
provided, however, all DSUs under this Section 7 shall become fully vested upon
the death or Disability of a Participant, or upon a Change in Control. In
addition, when a Participant Separates from Service with the Board for any
reason or no reason (other than the Participant’s death or Disability, or a
Change in Control), to the extent any DSUs in the Participant’s account
hereunder are not fully vested, the Board reserves the right to accelerate the
vesting of such DSUs in its sole discretion.

 

- 7 -



--------------------------------------------------------------------------------

(c) Settlement.

(i) Only to the extent vested under the terms of this Plan at the time of
distribution pursuant to this Section 7(c), at the time the Participant
Separates from Service with the Board, all the Participant’s vested DSUs shall
be distributed as shares of Common Stock equal to the number of vested DSUs in
the Participant’s account hereunder. Distribution of shares under this
Section 7(c)(i) shall be made within twenty (20) business days following the
date the Participant Separates from Service with the Board, subject to
compliance with Section 10(c) hereof. The unvested portion of a Participant’s
account at the time such Participant Separates from Service with the Board shall
be forfeited by the Participant for all purposes.

(ii) Notwithstanding the foregoing, participants may elect to defer settlement
of DSUs, but only if the Participant makes such election (on forms furnished by
the Compensation Committee) at least twelve (12) months prior to the date the
Participant Separates from Service with the Board, and distribution of the
Participant’s account under this Section 7(c) is deferred for at least five
(5) years following the date the Participant would otherwise be entitled to a
distribution of the Participant’s account hereunder.

(d) Voting and Dividend Rights. Participants shall have no voting rights as
stockholders of the Company with respect to DSUs. However, each Participant
shall have credited to his or her account under this Plan an additional number
of DSUs having an aggregate Fair Market Value equal to the per-share dividend
paid to the shareholders of the Company, determined as and when such dividends
are otherwise paid, for each DSU held by the Participant, rounded to the nearest
one-hundredth of a DSU. Such additional DSUs shall be distributed to the
Participant as and when DSUs are settled under Section 7(c) above. Any
fractional DSU credited to the Participant’s account at the time of settlement
shall be paid in cash based on the Fair Market Value of the Common Stock on the
settlement date.

8. ADJUSTMENTS TO REFLECT CAPITAL CHANGES.

(a) In the event of any corporate event or transaction (including, but not
limited to, a change in the Common Stock or the capitalization of the Company)
such as a merger, consolidation, reorganization, recapitalization, separation,
partial or complete liquidation, stock dividend, stock split, reverse stock
split, split up, spin-off, or other distribution of stock or property of the
Company, a combination or exchange of Common Stock, dividend in kind, or other
like change in capital structure, number of outstanding shares of Common Stock,
distribution (other than normal cash dividends) to stockholders of the Company,
or any similar corporate event or transaction, the Compensation Committee, in
order to prevent dilution or enlargement of Participants’ rights under this
Plan, shall make equitable and appropriate adjustments and substitutions, as
applicable, to or of the number and kind of shares subject to outstanding
Options or DSUs, the Exercise Price for such shares, the number and kind of
shares available for future issuance under the Plan, and other determinations
applicable to outstanding awards. The Compensation Committee shall have the
power and sole discretion to determine the amount of the adjustment to be made
in each case.

 

- 8 -



--------------------------------------------------------------------------------

(b) In addition, in the event that the Company is a party to a merger,
reorganization, consolidation, share exchange, transfer of assets or other
transaction having similar effect involving the Company, outstanding Options and
DSUs shall be subject to the agreement governing the transaction. Such agreement
may provide, without limitation, for the continuation of outstanding awards by
the Company (if the Company is a surviving corporation), for their assumption by
the surviving corporation or its parent or subsidiary, for the substitution by
the surviving corporation or its parent or subsidiary of its own awards for such
outstanding awards, for accelerated vesting and accelerated expiration, or for
settlement in cash or cash equivalents.

9. AMENDMENT AND TERMINATION.

This Plan may be amended or terminated at any time by the Board except with
respect to any awards then outstanding, and any award granted under this Plan
may be terminated at any time with the consent of the Participant. The Board may
make such changes in and additions to this Plan as it may deem proper and in the
best interest of the Company; provided, however, that no such action shall,
without the consent of the Participant, materially impair any award theretofore
granted under this Plan; and provided, further, that no such action shall be
taken without the approval of the stockholders of the Company if such
stockholder approval is required under applicable law or the rules of the New
York Stock Exchange. Notwithstanding any provision herein to the contrary, the
repricing of any Options is prohibited without prior approval of the Company’s
stockholders. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following): (1) changing the
terms of an Option to lower its purchase price; (2) any other action that is
treated as a “repricing” under generally accepted accounting principles; and
(3) repurchasing for cash or canceling an Option at a time when its purchase
price is greater than the Fair Market Value of the underlying shares of Common
Stock in exchange for another award, unless the cancellation and exchange occurs
in connection with a change in capitalization or similar change under Section 8
above. Such cancellation and exchange would be considered a “repricing”
regardless of whether it is treated as a “repricing” under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Participant. Notwithstanding anything contained herein, the Board may amend
or revise this Plan to comply with applicable laws or governmental regulations.

10. GENERAL PROVISIONS.

(a) Each award granted under this Plan shall be evidenced by a written award
agreement containing such terms and conditions as the Board may require, and no
person shall have any rights under any award granted under this Plan unless and
until such award agreement has been executed and delivered by the Participant
and the Company.

(b) In the event of any conflict between the terms of this Plan and any
provision of any award agreement, the terms of this Plan shall be controlling.

(c) Neither this Plan nor any action taken hereunder shall be construed as
giving any director any right to serve as a director or in any other capacity
for the Company or any of its Affiliates.

 

- 9 -



--------------------------------------------------------------------------------

(d) The obligation of the Company to sell and deliver shares of Common Stock
(whether pursuant to the exercise of an Option or the settlement of DSUs)
hereunder shall be subject to, as deemed necessary or appropriate by counsel for
the Company, and the Board shall have the sole discretion to impose such
conditions, restrictions and limitations (including delaying the settlement date
of any DSUs, suspending exercises of Options and the tolling of any applicable
exercise period during such suspension) on the issuance of Common Stock with
respect to any Option or DSU unless and until the Board determines that such
issuance complies with (i) all applicable laws, rules and regulations and such
approvals by any governmental agencies as may be required, including, without
limitation, the effectiveness of a registration statement under the Securities
Act of 1933, and (ii) the condition that such shares shall have been duly listed
on such stock exchanges as the Common Stock is then listed.

(e) Anything in this Plan to the contrary notwithstanding, it is expressly
agreed and understood that if any one or more provisions of this Plan shall be
illegal or invalid such illegality or invalidity shall not invalidate this Plan
or any other provisions thereof, but this Plan shall be effective in all
respects as though the illegal or invalid provisions had not been included.

(f) All determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Delaware, other than the conflict of laws
provisions thereof, and construed in accordance therewith.

(g) As a condition to receipt of any award under the Plan, a Participant shall
agree, upon demand of the Company, to do all acts and execute, deliver and
perform all additional documents, instruments and agreements which may be
reasonably required by the Company, to implement the provisions and purposes of
the Plan.

(h) Awards under the Plan may be granted to such Participants who are residing
in foreign jurisdictions as the Board in its sole discretion may determine from
time to time. The Board may adopt such supplements or subplans to the Plan as
may be necessary or appropriate to comply with the applicable laws of such
foreign jurisdictions and to afford Participants favorable treatment under such
laws; provided, however, that no award shall be granted under any such
supplement with terms or conditions inconsistent with the provision set forth in
the Plan.

(i) All notices, elections, requests, demands and all other communications
required or permitted by the Compensation Committee, the Company or a
Participant under the Plan must be in writing and will be deemed to have been
duly given when delivered personally, or received by certified or registered
mail, return receipt requested, postage prepaid, or any third party delivery
service providing guaranteed delivery service at the address of the receiving
party. For purposes of this provision, the Company’s and the Compensation
Committee’s address shall be the Company’s principal offices, and all notices,
elections, requests, demands and all other communications shall be sent to the
attention of the Company’s Chief Financial Officer, and all notices, elections,
requests, demands and all other communications sent to a Participant shall be
sent to the Participant’s last known address as reflected in the Company’s
personnel records from time to time.

(j) If a Participant or any beneficiary entitled to receive a payment under this
Plan is, in the judgment of the Compensation Committee, physically, mentally or
legally incapable of receiving or acknowledging receipt of the payment, and no
legal representative has been appointed for the individual, the Company may (but
is not required to) cause the payment to be made to any one or more of the
following as may be chosen by the Company: (i) the

 

- 10 -



--------------------------------------------------------------------------------

Participant’s designated beneficiary under Section 10(o) (in the case of the
Participant’s incapacity); (ii) the institution maintaining the Participant or
the beneficiary; (iii) a custodian under the Uniform Transfers to Minors Act of
any state (in the case of the incapacity of a beneficiary); or (iv) the
Participant’s or his or her beneficiary’s spouse, children, parents or other
relatives by blood or marriage. The Company is not required to ensure the proper
application of any payment so made, and any such payment completely discharges
all claims under this Plan against the Company to the extent of the payment.

(k) The Plan is intended to comply with the requirements of Section 409A of the
Code to the extent an Award is intended to be subject to or otherwise exempt
from Section 409A. Consistent with that intent, the Plan shall be interpreted in
a manner consistent with Section 409A and in the event that any provision that
is necessary for the Plan to comply with Section 409A is determined by the
Committee, in its sole discretion, to have been omitted, such omitted provision
shall be deemed included herein and is hereby incorporated as part of the Plan.
In addition, and notwithstanding any provision of the Plan to the contrary, the
Company reserves the right to amend the Plan or any Award granted under the
Plan, by action of the Committee, without the consent of any affected
Participant, to the extent deemed necessary or appropriate for purposes of
maintaining compliance with Section 409A of the Code and the regulations
promulgated thereunder.

(l) To the extent that this Plan provides for or otherwise refers to issuance of
certificates to reflect the transfer of shares of Common Stock pursuant to the
terms of an Award, the transfer of such shares may be effected, in the Company’s
discretion, on a book entry or such other noncertificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange on which
such shares are listed.

(m) The Company shall not be required to fund or otherwise segregate assets to
be used for the benefits payable pursuant to the Plan. All credited amounts
hereunder in the form of DSUs shall remain the assets of the Company, subject to
the claims of its general creditors. Any distribution hereunder shall be
considered payment by the Company and shall discharge the Company of any further
liability under the Plan.

(n) Each Participant shall be solely responsible for the payment of all federal,
state, local and other taxes that may be imposed on the Participant in
connection with the benefits payable under this Plan. The Company makes no
warranties regarding the tax treatment to any Participant of any benefits or
payments made pursuant to this Plan, including, but not limited to, by operation
of Code Section 409A, or any successor statute, regulation and guidance thereto.
Each Participant will hold the Company, its Affiliates, and their respective
officers, directors, employees, agents and advisors harmless from any liability
resulting from any tax position taken by the Company in good faith in connection
with this Plan.

(o) A Participant may designate one or more primary beneficiaries or alternative
beneficiaries to receive all or a specified part of his or her benefits under
the Plan after the Participant’s death, and the Participant may change or revoke
any such designation from time to time. No such designation, change or
revocation is effective unless executed by the Participant and received by the
Compensation Committee during the Participant’s lifetime. If a Participant
(i) fails to designate a beneficiary, (ii) revokes a beneficiary designation
without naming another beneficiary, or (iii) designates one or more
beneficiaries none of whom survives the Participant, for all or any portion of
the benefits under the Plan, such benefits or portion thereof will be payable to
the Participant’s surviving spouse or, if the Participant is not survived by a
spouse, to the representative of the Participant’s estate.

 

- 11 -



--------------------------------------------------------------------------------

(p) All vested DSU awards granted hereunder shall be included by the Company for
purposes of determining the extent to which a Participant has met the Company’s
Common Stock ownership guidelines for directors.

11. SPECIAL PROVISIONS FOR CHAIRMAN OF THE BOARD

Prior to the annual stockholders’ meeting of the Company in April 2012, the
Non-Employee Director serving as Chairman of the Board did not participate in
the Plan, and instead received compensation for services as Chairman of the
Board pursuant to a separate agreement. Effective upon the annual stockholders’
meeting of the Company in April 2012, any Non-Employee Director serving as
Chairman of the Board shall receive fees for such services under the Plan,
subject to the following provisions: (i) the amount of the annual retainer for
the Chairman under Section 6(a)(i) shall be Two Hundred Twenty-Five Thousand
Dollars ($225,000), or such other amount as the Board may determine from time to
time; (ii) such annual retainer shall be provided in the form of cash and DSUs
in accordance with the provisions of Section 6(a) and Section 7 above;
(iii) consistent with the provisions of Code Section 409A, the Chairman may
elect, during the thirty (30) day period immediately preceding the annual
stockholders’ meeting of the Company in April 2012, to defer the cash portion of
the annual retainer payable for services rendered after such annual meeting,
which such deferrals shall otherwise be subject to the provisions of
Section 6(a)(iii) and Section 7 above, and thereafter the Chairman shall be
eligible to defer the cash portion of future annual retainers in the form of
DSUs as provided in the Plan; and (iv) unless and until the Board determines
otherwise, the Chairman shall not be eligible to receive a grant of Options
under Section 5 above or cash payments for meeting fees under Section 6(b) above
or Committee Chair fees and supplemental retainers under Section 6(c) above.

 

- 12 -